             Case 7:19-cv-00217-DC Document 30 Filed 10/28/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   MIDLAND DIVISION

RJCHARD LOGAN

VS .                                                    Case No.: 7:19-cv-00217-DC
PROPETRO HOLDING CORP., et al.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

        Comes now Lesley F. Portnoy                                            , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent _P_la_i_nt_if_f_Ri_·c_h_a_rd_L_o_ga_n_ _ _ _ _ _ _ _ _ in this case, and

would respectfully show the Court as follows :


        1.     Applicant is an attorney and a member of the law firm (or practices under the name of)
                Glancy Prongay & Murray LLP
               - - - - - - - - - - - - - - - - - - - with offices at:
               Mailing address : 1925 Century Park East, Suite 2100

               City, State, Zip Code: Los Angeles, CA 90067

               Telephone: (310) 201-9150                       Facsimile: (310) 201-9160


       2.      Since _ 9_l_l _81_2_0_15_ _ _ _ _ _ _ _ _~ Applicant has been and presently is a

               member of and in good standing with the Bar of the State of -
                                                                           California
                                                                             --------

               Applicant's bar license number is _ 3_0_4_8_5_1_ _ _ _ _ _ _ _ _ _ __ _ _ _


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                          Admission date:
                Supreme Court of CA [All CA Courts]             9/18/2015

                U.S.D.C. for the C.D. Cal.                      10/9/2015

                U.S.D.C. for the S.D.N.Y.                       11/2/2010
         Case 7:19-cv-00217-DC Document 30 Filed 10/28/19 Page 2 of 3



          QQJE63NXdEWdQR8W8NXKad3dM8M58SdENdCPP7dWX3N7ENCdP:dXD8d53SWdP:dXD8d6P\UYWdKEWX87d35P]8

           8`68QXd3WdQSP]E787d58KP^dKEWXd3Nad6P\SXdN3M87dENdXD8dQS8687ENCdQ3S3CS3QDd58BS8d_DE6D

           QQLE63NXdEWdNPdKPNC8Sd37MEXZ87dXPdQS36XE68

            



              D3]8dNPXdQS8]EP\WKad3QQKE87dXPdQQ83SdSPd39dE68dENdXDEWd7EWXSE6X
           d 8 D3]8d

           6P\SZdENd3W8 dW!
                     6]   33
           \M58Sd "##""""$$d              73adP:d&"'
                                    PNdXD8d%%d          *\N8      )
                                                         $($$dbd ##d

           \M58Td *"#+,$($$d PNdXD8d-.d73adP:d&+$$$#"dcd/#d)

           \M58Sd                             PNdXD8d%%d73adP:d&+$$$0 #1##d2

          QQKE63NXdD3WdN8]8Sd588NdW\5I86XdXPdCSE8]3N68dQSP6887EOCWdPSdEN]PK\NX3SadS8MP]3K

           QSP6887ENCWd^DEK8d3dM8M58SdP:dXD8d54TdP:d3NadWX3X8dPSd>78S3Kd6P\S[d8`68QXd3W

           QSP]E787
           




          QQJE63NXdD3WdNPXd588Nd6D3SC87d3SS8WX87dPSd6PN]E6X87dP:d3d6SEMEN3KdP;<8NW8dPSdP?8NW8W

           8`68QXd3WdQSP]E787d58KP^dPMEXdMENPSdXS3AH6dP@8NW8W

           




         QQKE63NXdD3WdS837d4N7dEWd=MEKE3Sd^EXDdXD8dP63Kd\K8WdP:dXD8d8WX8VdEWXSE6XdP:d8`3W

           3N7d^GKKd6PMQJad^EXDdXD8dWX3N73S7WdP:dQS36XF68dW8XdP\XdXD8S8EN
               Case 7:19-cv-00217-DC Document 30 Filed 10/28/19 Page 3 of 3



          9.      Applicant will file an Application for Admission to Practice before the United States

                  District Court for the Western District of Texas, if so requested; or Applicant has

                  co-counsel in this case who is admitted to practice before the United States District

                 Court for the Western District of Texas.
                  Co-counsel: Joe Kendall, Kendall Law Group, PLLC

                 Mailing address: 3811 Turtle Creek, Suite 1450

                 City, State, Zip Code: _D_a_ll_a_s,_T_e_x_as_75_2_1_9_ __ _ _ _ __ _ _ __ _ __

                 Telephone: (214) 744-3000


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of

Lesley F. Portnoy                         to the Western District of Texas pro hac vice for this case only.


                                                        Respectfully submitted,

                                                        Lesley F. Portnoy




                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the~ day of               October           2019


                                                        Lesley F. Portnoy
